Citation Nr: 1234812	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression with psychosis, anxiety, and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1980 to March 1983.  The Veteran also had service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In connection with this appeal the Veteran, his spouse, and his friend testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

This case was previously before the Board in June 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the June 2011 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability.

A review of the record shows that in December 2011, the Veteran was afforded a VA examination.  At that time, the VA examiner diagnosed schizoaffective disorder and noted that the Veteran did not meet the criteria outlined in the DSM-IV for a diagnosis of PTSD.  In the examination report comments, the examiner indicated that the Veteran's schizoaffective disorder may have existed prior to his service.  The examiner did not discuss the Veteran's diagnoses of other mental health disabilities by his VA Medical Center treatment providers in her report.  

In July 2012, the VA examiner was asked to provide an addendum opinion as to whether the Veteran's schizoaffective disorder was aggravated by his active service.  The examiner opined that it was less likely as not that the Veteran's schizoaffective disorder was aggravated beyond the natural progression of the disease.  In this regard, the VA examiner reported that schizoaffective disorder was a psychiatric disorder that was subject to fluctuations in symptoms of the disease and that at the Veteran's most recent mental health appointment, in July 2012, the Veteran indicated that there were no current suicidal or homicidal ideations, auditory or visual hallucinations, or evidence of paranoia and/or delusions.  The examiner further reported that the Veteran appeared to be stable with medication.  

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The December 2011 VA examiner did not actually state that the Veteran had a psychiatric disability that clearly and unmistakably existed prior to his active service that was clearly and unmistakably not aggravated by his active service.  Further, the Veteran has clearly been diagnosed with other mental health disabilities, to include PTSD, yet the VA examiner failed to discuss this in her examination and opinion reports.  Additionally, the examiner based her opinion that the Veteran's schizoaffective disorder was not aggravated by his active service, in part, on the fact that he was currently doing well with treatment and medication.  The Veteran's current state, while medicated, is not dispositive of the question of whether his service many years ago permanently aggravated his schizoaffective disorder.  For these reasons, the Board finds that the opinion is inadequate upon which to base a denial of entitlement to service connection.  

Therefore, the Veteran should be afforded a new VA examination to accurately determine the nature and etiology of any currently present psychiatric disability.

Additionally, in her July 2012 addendum opinion, the VA examiner indicated what that the Veteran had received mental health treatment as recently as July 2012.  The most current VA Medical Center treatment note of record is from November 2010.  Therefore, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent records, to specifically include VA Medical Center mental health treatment records.  Any additional treatment records identified by the Veteran should also be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Again, the Board notes that in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

3. The Veteran should then be afforded a VA examination by a psychiatrist with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present acquired psychiatric disability as to whether the disability clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably was not aggravated by active service beyond the normal progression of the disability. 

With regard to any acquired psychiatric disability found to not clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active service, to include his diagnosis of brief reactive disorder therein. 

In forming the requested opinions, the examiner should specifically comment on the various mental health diagnoses of record in the Veteran's VA Medical Center mental health treatment records.   

The complete rationale for all opinions expressed must be provided.

4. The RO or the AMC should confirm that any VA examinations and medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


